Peters, J.
Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered October 1, 1993, upon a verdict convicting defendant of the crime of robbery in the second degree.
Defendant is charged with robbing Anthony Haggray of a gold chain at gunpoint on October 31, 1990 while he was standing on the street in the City of Albany. Haggray reported this incident to the police a few days later, which resulted in defendant’s arrest on November 26, 1990 and ultimate conviction by a jury of the crime of robbery in the second degree. Upon the denial of defendant’s motion, after hearing, to set aside the verdict (see, CPL 30.30), defendant was sentenced as a second felony offender to an indeterminate term of imprisonment of 71/2 to 15 years.